 1   Shawna L. Ballard (SBN 155188)
     sballard@reichmanjorgensen.com
 2   Kate M. Falkenstien (SBN 313753)
     kfalkenstien@reichmanjorgensen.com
 3   Reichman Jorgensen LLP
     100 Marine Parkway, Suite 300
 4   Redwood Shores, CA 94065
     Telephone: (650) 623-1401
 5   Attorneys for Plaintiff Christopher Lipsey

 6   XAVIER BECERRA
     Attorney General of California
 7   KEVIN VOTH
     Acting Supervising Deputy Attorney General
 8   MARTINE N. D'AGOSTINO
     Deputy Attorney General
 9   State Bar No. 256777
     1515 Clay Street, 20th Floor
10   Oakland, CA 94612-1499
     Telephone: (415) 703-5233
11   Fax: (415) 703-5843
     E-mail: Martine.Dagostino@doj.ca.gov
12   Attorneys for Defendants

13

14

15
                                  IN THE UNITED STATES DISTRICT COURT
16
                               FOR THE EASTERN DISTRICT OF CALIFORNIA
17

18
                                                                  2:18-cv-00362 KJM DB
19   CHRISTOPHER LIPSEY,

20                                               Plaintiff,       JOINT STIPULATION OF FACTS
21                     v.                                         Judge: Hon. Kimberly J. Mueller and Deborah
                                                                         Barnes
22   DR. NORUM, et al.,                                           Trial Date: None Set
                                                                  Action Filed: June 16, 2014
23                                           Defendants.

24

25          The parties to this action stipulate to the following facts:
26
            1. Plaintiff Christopher Lipsey is currently housed in the Administrative Segregation Unit at
27             Kern Valley State Prison.

28   ////

                                                              1
 1        2. Defendants’ motion to dismiss does not assert that the Court lacks jurisdiction based on
             mootness.
 2

 3   SO STIPULATED, on July 8, 2019:
 4
             /s/ Kate Falkenstien                                 /s/ Martine N. D’Agostino
 5            KATE FALKENSTIEN                                    MARTINE N. D’AGOSTINO1
             Attorney for Plaintiff                               Deputy Attorney General
 6           Christopher Lipsey                                   Attorney for Defendants

 7

 8   PURSUANT TO STIPULATION, IT IS SO ORDERED.

 9   DATED: July 15, 2019

10

11
                                                   /s/ DEBORAH BARNES
12                                                 UNITED STATES MAGISTRATE JUDGE
13

14

15

16

17

18

19

20
21

22

23

24
     DLB:9
25   DB/prisoner-civil rights/lips0362.stip

26
27            Under Eastern District Local Rule 131(e) counsel for Plaintiff attests that Defendants’
               1

     counsel gave permission to electronically sign this stipulation on her behalf.
28

                                                      2
